Citation Nr: 9933421	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-23 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	What evaluation is warranted for the period from February 
2, 1989 to January 12, 1998, for an acquired psychiatric 
disorder? 

2.	What evaluation is warranted for the period from January 
13, 1998 to the present, for an acquired psychiatric 
disorder?	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to February 
1989.

This appeal arose from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

By a May 1999 rating decision, the veteran was determined to 
be incompetent for the purposes of payment of VA benefits.  
The appellant is the veteran's mother.

While the veteran has indicated his desire for representation 
by the Disabled American Veterans, his appeal is currently 
being pursued by his mother who has not executed a power of 
attorney in favor of that service organization.  Accordingly, 
the appeal is being processed without consideration of any 
argument presented after May 1999 by the Disabled American 
Veterans.  The appellant is, however, hereby informed that 
she may elect to be represented in the future, however, she 
must execute a valid power of attorney before the Board may 
recognize any attorney or service organization.  (VA Form 21-
22)


FINDINGS OF FACT

Since January 13, 1998, manifestations of the veteran's 
service-connected acquired psychiatric disorder have been 
productive of total social and industrial inadaptability. 


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for an 
acquired psychiatric disorder, from the period from January 
13, 1998 to the present, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.132, Diagnostic 
Code 9205 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION
The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation for an acquired psychiatric disorder, from January 
13, 1998 to the present, is well-grounded.  38 U.S.C.A. 
§ 5107(a).  In a case such as this it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered in order to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In this case, the RO evaluated the veteran under Diagnostic 
Code 9205, for an acquired psychiatric disorder.  Effective 
November 7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disorders, including an acquired 
psychiatric disorder.  61 Fed. Reg. 52700-702 (1996).  On and 
after that date, all diagnoses of mental disorders for VA 
purposes must conform to the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  Id.  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-330 (1991).

Under the "old regulations", where a severe impairment of 
social and industrial adaptability was presented, a 70 
percent evaluation was to be assigned.  Where the disorder 
resulted in active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability, an evaluation of 
100 percent disability was to be assigned.  38 C.F.R. § 4.132 
(1996).

On and after November 7, 1996, a 70 percent rating is 
assigned under the Schedule when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and inability to establish and maintain effective 
relationships.  A total rating is assigned when there is 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130 (1999).

In this case, the RO in a March 1996 rating decision awarded 
a 10 percent evaluation for a schizoaffective disorder.  
Thereafter, and during the pendency of the appeal, the RO in 
a November 1998 rating decision assigned at least a 70 
percent evaluation for an acquired psychiatric disorder for 
the period beginning February 21, 1994.  The period between 
February 2, 1989, and February 21, 1994, remained evaluated 
as 10 percent disabling.  In a May 1999 rating decision the 
RO granted a total rating based on individual unemployability 
effective from December 17, 1998. 

In the present case, the medical evidence of record indicates 
that the veteran's mental disorder at a January 13, 1998, VA 
examination was found to warrant a GAF score of 45.  In a 
subsequent June 1998 VA addendum, the veteran was found to 
have been institutionalized for his psychiatric disorder in 
1994 during which time he was reportedly assigned a Global 
Assessment of Functioning (GAF) score of 45, and in the 
opinion of the examiner who conducted this June 1998 
retrospective review, the veteran has had a psychiatric 
disorder warranting a GAF score between 45 and 47 since 1994.  
A GAF score of 45 equates to evidence of some serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  In view of the foregoing, 
the Board finding, the Board finds that a 100 percent 
scheduler rating for an acquired psychiatric disorder is 
warranted from at least January 13, 1998.
 

ORDER

A 100 percent schedular evaluation for an acquired 
psychiatric disorder effective from January 13, 1998, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

While the Board finds that it can grant the foregoing award, 
in light of the fact that the RO has not documented their 
consideration of the Fenderson decision and the application 
of staged ratings, the Board's further consideration of any 
additional staged rating may violate the due process 
principles announced in Bernard v. Brown, 4 Vet. App. 384 
(1993).  Accordingly, in order to preserve the appellant's 
right to due process, further development is in order.

In this regard, while the veteran in June 1997 was 
retrospectively found to warrant a GAF score of 45 from 1994, 
that evidence was not presented within a year of the 
increase.  Hence, the provisions of 38 C.F.R. § 3.400 (1999) 
arguably are against the award of a total rating prior to 
January 13, 1998.  Moreover, in a September 1995 private 
treatment record from Pathways Inc., the diagnoses were 
paranoid schizophrenia and schizotypal personality disorder 
and the GAF score was assessed at only 51 and, over the prior 
year, the veteran was found to have a GAF score of 61.  These 
GAF scores would suggest that the veteran could work.  The 
Board, however, notes that the RO has not had the opportunity 
to consider this evidence in light of the Board's allowance 
or in view of the Court's decision in Fenderson.  Hence, 
further development is in order.

Further development is also in order in view of the 
appellant's receipt of Social Security disability benefits.  
Specifically, the Board notes that as the medical records 
utilized by the Social Security Administration (SSA) are not 
of record, and as these records may support a total rating 
prior to January 13, 1998, further development is in order.  
Murinscak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

Therefore, this case is REMANDED for the following action

1.  The RO should contact the SSA and 
request any and all medical records 
pertaining to the veteran's application 
for and award of SSA disability benefits.  
All attempts to secure these records must 
be documented in the claims folder, and 
any records received should be associated 
therein.

2.  The RO should consider and document 
their application of staged ratings and 
the holding announced in Fenderson for 
the period from February 2, 1989, to 
January 13, 1998.  Careful attention 
should be afforded to the possibility of 
granting a rating in excess of 10 percent 
for the period between February 2, 1989 
to February 21, 1994, as well as the 
possibility of granting a total schedular 
rating during the period from February 
21, 1994 to January 13, 1998.  A rating 
decision carefully explaining the reasons 
and bases for the findings entered must 
be added to the claims folder. 

3.  If the benefits sought on appeal, for 
which a notice of disagreement has been 
filed, remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case which 
styles the issue as set forth above and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates absolutely no opinion as to the 
ultimate outcome of this case.  The above descriptions only 
suggest that a staged rating is a plausibility in this case.  
They should not be read as mandating that a staged rating be 
entered.  The purpose of this remand is to ensure due process 
of law.  The appellant need take no action until otherwise 
notified.  While this case is in remand status, the appellant 
may submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

